DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 12/02/2019.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's amendment submission filed on 06/08/2020 has been entered.
This Office Action is in response to the Amendment filed on 06/08/2020. 
In the instant Amendment, claims 1, 7, 10, 11, 15, 18 and 20 have been amended. Claim 19 has been cancelled.
Claims 1-18 and 20-21 have been examined and are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/24/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Amendment/Arguments
Applicant's arguments with respect to independent claims 1, 10 and 15 filed on 06/08/2020, have been considered but are moot in new ground of rejection. The combination of references John Winder and He and Park discloses all the limitations as cited in amended independent claims 1, 10 and 15. See the following rejection. 

Regarding claim 1, Applicant argues that He does not disclose performing an inter prediction process for the first frame using the optical flow reference frame as cited in claim 1. After careful consideration, Examiner must respectfully disagree and submit that He [0005] discloses predicting other views/layers using certain views/layers. He [0027] discloses advanced motion models and filtering mechanism are used to apply to each reference picture from a previous layer picture prior to using each reference picture for prediction of another picture, wherein the motion models can include optical flow methods as in [0060]-[0062]. He [0054] further discloses motion estimation can be used which use lowest resolution warped reference picture and an original source picture and higher resolution warped reference picture and original source picture, i.e. motion estimation using optical flow. He [0069], [0072]-[0074] further discloses motion estimation and then prediction can be performed. Hence, performing prediction using motion estimation. He discloses prediction of subsequent pictures, however, subsequent picture is relative to the reference picture. A subsequent picture can be a regarded as a current picture, i.e. a first picture, when it is being predicted. It would have been obvious to predict any picture using optical flow model of a reference picture. The motion estimated frame is an optical flow reference frame. It would have been obvious to a person of ordinary skill in the art before 
 
Regarding claim 7, Applicant argues that and He do not disclose using the optical flow reference frame only for single reference inter prediction of blocks of the first frame as cited in claim 7. However, paragraph [0071] of the Specification of the application discloses that a single inter predilection mode uses only a single forward or backward reference frame for inter prediction. He discloses performing an inter prediction process for the first frame using the optical flow reference frame as in [0027], [0060]-[0062], [0054], [0069], [0072]. John Winder [0048]: in some instance, only one of the warped frame is used, hence optical flow reference frame for single reference prediction, hence only single reference inter prediction of blocks can be used to generate optical reference flow that can be used for prediction as in He. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He and Park, and further incorporate performing the prediction process comprises: using the optical flow reference frame only for single reference inter prediction of blocks of the first frame, as taught by He, to improve coding performance and efficiency (He [0051], [0122]).


Regarding claim 10, Applicant argues that He does not discloses determine an availability of a first reference frame for forward inter prediction of the first frame and a second 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-18 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 10 and 15 recite “wherein the optical flow reference frame has a same resolution as the first reference frame and the second reference frame”. However, nowhere in the Specification of the application discloses the limitation. 
 	Claims 11-14, 16-18 and 20-21 are rejected because they depend on rejected claims 10 and 15, respectively, as set forth above.

Claim 21 recites “performing a compound reference inter prediction process for a first block of the first frame using combinations of reference frames other than the optical flow reference frame; and performing a single reference inter prediction process for the first block of the first frame using the optical flow reference frame.” However, the Specification [0070] only discloses a single inter prediction mode uses only a single forward or backward reference frame for inter prediction, and a compound inter prediction mode uses both a forward and a backward reference frame for inter prediction. Hence, the Specification does not support the cited limitation of a compound reference inter prediction process for a first block of the first frame 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “performing a compound reference inter prediction process for a first block of the first frame using combinations of reference frames other than the optical flow reference frame; and performing a single reference inter prediction process for the first block of the first frame using the optical flow reference frame.” However, the Specification [0070] only discloses a single inter prediction mode uses only a single forward or backward reference frame for inter prediction, and a compound inter prediction mode uses both a forward and a backward reference frame for inter prediction. Hence, it is unclear what “reference frames other than the optical flow reference frame” as cited in claim 21 refer to.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5-13, 15-18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over John Winder et al. (U.S. 2004/0252759) hereinafter John Winder, in view of He et al. (U.S. 2013/0121416), further in view of Park et al. (U.S. 2012/0237114) hereinafter Park.
Regarding claim 1, John Winder discloses a method, comprising:
determining a first frame to be predicted in a video sequence (John Winder [0040]; construct frame at intermediate times between source frames); 
(John Winder [0042]-[0043]: in optical flow method, at a given pyramid level, warping consists of warping the past reference frame forward in time, and warping the future reference frame backward in time. Local motion is then estimated; [0098]-[0099], Fig. 4b: warping source video frame 417, 418 toward an intermediate time T1+delta T frame for the frame to be synthesized. The source reference frame T1 is warped forward); 
determining a second reference frame from the video sequence for backward inter prediction of the first frame (John Winder [0098]-[0099], Fig. 4b: warping source video frames 417, 418 toward an intermediate time T1+delta T frame for the frame to be synthesized. The source reference frame T2 is warped backward); 
generating an optical flow reference frame for inter prediction of the first frame by performing an optical flow estimation using the first frame, the first reference frame and the second reference frame (John Winder [0098]-[0099], [0264], [0281], [0284]: the two resulting candidate frames are combined or synthesized together to form a final interpolated frame to produce smooth blending of pixels from forward and backward-warped frames as in [0310]); 
John Winder does not explicitly disclose performing an inter prediction process for the first frame using the optical flow reference frame.
However, John Winder discloses motion vector estimation (John Winder [0043]: Laplcaian pyramid is used along with warping to refine the resolution of motion vector estimate).
He discloses performing an inter prediction process for the first frame using the optical flow reference frame (He [0005]: predicting other views/layers using certain views/layers; [0027]: advanced motion models and filtering mechanism are used to apply to each reference picture from a previous layer picture prior to using each reference picture for prediction of another picture, wherein the motion models can include optical flow methods as in [0060]-[0062]; [0054]: motion estimation can be used which use lowest resolution warped reference picture and an original source picture and higher resolution warped reference picture and original source picture, i.e. motion estimation using optical flow; [0069], [0072]-[0074]: motion estimation and then prediction can be performed).  
John Winder and He are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder, and further incorporate performing an inter prediction process for the first frame using the optical flow reference frame, as taught by He, to improve coding performance and efficiency (He [0051], [0122]).

John Winder does not explicitly disclose wherein performing the optical flow estimation comprises performing a regressive analysis while maintaining the first reference frame and the second reference frame at their original scale.
However, John Winder discloses using coarse-to-fine pyramid based optical-flow processing. Starting at the lowest-resolution pyramid level, the process is repeated up to the highest resolution pyramid level (John Winder [0200]: Starting at the lowest-resolution pyramid level, the process is repeated up to the highest resolution pyramid level; [0123]-[0125], [0128], [0151], [0189]:  [200], [0264]: synthesize at full resolution; [0272]: adjustment to the resolution out the output frames before warping the source frames).
Furthermore, Park discloses performing the optical flow estimation comprises performing a regressive analysis while maintaining the first reference frame and the second reference frame at their original scale (Park [0024], [0016]: generating at least one image having lower resolution than an original image by decreasing the resolution of the original image. Extracting the feature points from reference image and tracking the points using optical flow technique. Performed tracking as stared for images having lowest resolution and finally performed for images having original resolution. Hence, performed regressive optical flow for reference images at their original resolution or scale).
John Winder and He and Park are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He, and further incorporate having performing the optical flow estimation comprises performing a regressive analysis while maintaining the first reference frame and the second reference frame at their original scale, as taught by Park, for accurate matching between feature points of images (Park [0065]).


Regarding claim 3, John Winder and He and Park disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
John Winder further discloses wherein the optical flow estimation produces a respective motion field for pixels of the first frame, and generating the optical flow reference frame comprises (John Winder [0098]: create motion vector field): 
warping the first reference frame to the first frame using the motion fields to form a first warped reference frame (John Winder [0042]-[0043]: in optical flow method, at a given pyramid level, warping consists of warping the past reference frame forward in time, and warping the future reference frame backward in time. Local motion is then estimated; [0098]-[0099], Fig. 4b: warping source video frame 417, 418 toward an intermediate time T1+delta T frame for the frame to be synthesized. The source reference frame T1 is warped forward); 
warping the second reference frame to the first frame using the motion fields to form a second warped reference frame (John Winder [0098]-[0099], Fig. 4b: warping source video frame 417, 418 toward an intermediate time T1+delta T frame for the frame to be synthesized. The source reference frame T2 is warped backward);
blending the first warped reference frame and the second warped reference frame to form the optical flow reference frame (John Winder [0098]-[0099], [0264], [0281], [0284]: the two resulting candidate frames are synthesized together to form a final interpolated frame to produce smooth blending of pixels from forward and backward-warped frames as in [0310]).


Regarding claim 5, John Winder and He and Park disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
John Winder further discloses wherein blending the first warped reference frame and the second warped reference frame comprises: populating pixel positions of the optical flow reference frame by one of combining co-located pixel values of the first warped reference frame and the second warped reference frame or using a single pixel value of one of the first warped reference frame or the second warped reference frame (John Winder [0098]-[0099], [0264], [0281], [0284]: valid pixels in the two warped frames are combined to give the pixels in the output frame. The two resulting candidate frames are synthesized together to form a final interpolated frame to produce smooth blending of pixels from forward and backward-warped frames as in [0310]).

Regarding claim 6, John Winder and He and Park disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
John Winder further discloses detecting an occlusion in the first reference frame using the first warped reference frame and the second warped reference frame, wherein blending the first warped reference frame and the second warped reference frame comprises: populating pixel positions of the optical flow reference frame corresponding to the occlusion with pixel values from the second warped reference frame (John Winder [0092], [0199]; pixels are combined which helps prevent ghosted region appearing during occlusions in source frame; [0311]: frame synthesizer account for occlusions and reduce ghosting artifacts by favoring one source frame or the other).  

Regarding claim 7, John Winder and He and Park disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
John Winder discloses using the optical flow reference frame only for single reference inter prediction of blocks of the first frame (John Winder [0048]: in some instance, only one of the warped frame is used, hence optical flow reference frame for single reference prediction. It is also known in the art that single reference inter prediction can be performed).
John Winder does not explicitly disclose wherein performing the prediction process comprises: using the optical flow reference frame only for single reference inter prediction of blocks of the first frame by one of: performing a motion search within the optical flow reference frame to generate a prediction block for a current block of the first frame; or using a motion vector decoded from an encoded bitstream to generate the prediction block using pixels of the optical flow reference frame.  
However, He discloses performing the prediction process comprises: using the optical flow reference frame only for single reference inter prediction of blocks of the first frame by one of: performing a motion search within the optical flow reference frame to generate a prediction block for a current block of the first frame; or using a motion vector decoded from an encoded bitstream to generate the prediction block using pixels of the optical flow reference frame (He [0044], [0090]: a prediction of region on a subsequent picture based on the region of present reference picture would be obtained by an average or weighted average of motion vectors estimated using each motion model; [0094]: prediction using motion vectors; [0027], [0061]: using optical flow for prediction).
John Winder and He and Park are analogous art because they are from the same field of endeavor of imaging camera.
John Winder and He and Park, and further incorporate performing the prediction process comprises: using the optical flow reference frame only for single reference inter prediction of blocks of the first frame by one of: performing a motion search within the optical flow reference frame to generate a prediction block for a current block of the first frame; or using a motion vector decoded from an encoded bitstream to generate the prediction block using pixels of the optical flow reference frame, as taught by He, to improve coding performance and efficiency (He [0051], [0122]).

Regarding claim 8, John Winder and He and Park disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
John Winder further discloses wherein the first reference frame is a nearest reconstructed frame in a display order of the video sequence to the first frame that is available for forward inter prediction of the first frame, and the second reference frame is a nearest reconstructed frame in the display order to the first frame that is available for backward inter prediction of the first frame (John Winder [0098]-[0099], Fig. 4b: warping source video frame 417, 418 toward an intermediate time T1+delta T. The source reference frame T1 is warped forward. The source reference frame T2 is warped backward).   

Regarding claim 9, John Winder and He and Park disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
John Winder further discloses wherein performing the inter prediction process comprises: determining a reference block within the optical flow reference frame that is co-(John Winder [0249]: compute motion vector for each block of pixels at base of the pyramid, which has high resolution level; [0168], [0285]: co-locate pixels of the frames).
John Winder does not explicitly disclose {YB:00552173.DOCX } -29-encoding a residual of the reference block and the first block.  
However, He discloses encoding a residual of the reference block and the first block (He [0094]: encoded residuals. It is also known to use co-located blocks for predicting).  
John Winder and He and Park are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He and Park, and further incorporate encoding a residual of the reference block and the first block, as taught by He, to improve coding efficiency (He [0051], [0076]).

Regarding claim 10, John Winder discloses an apparatus, comprising: 
a processor (John Winder [0051]: a processor); and 
a non-transitory storage medium that includes instructions executable by the processor to carry out a method (John Winder [0051[: memory) comprising: 
determining a first frame to be predicted in a video sequence (John Winder [0040]; construct frame at intermediate times between source frames); 
responsive to availability of both the first reference frame and the second reference frame: generating a respective motion field for pixels of the first frame using the first reference (John Winder [0098]: create motion vector field); 
warping the first reference frame to the first frame using the motion fields to form a first warped reference frame (John Winder [0042]-[0043]: in optical flow method, at a given pyramid level, warping consists of warping the past reference frame forward in time, and warping the future reference frame backward in time. Local motion is then estimated; [0098]-[0099], Fig. 4b: warping source video frame 417, 418 toward an intermediate time T1+delta T frame for the frame to be synthesized. The source reference frame T1 is warped forward); 
warping the second reference frame to the first frame using the motion fields to form a second warped reference frame  (John Winder [0098]-[0099], Fig. 4b: warping source video frame 417, 418 toward an intermediate time T1+delta T frame for the frame to be synthesized. The source reference frame T2 is warped backward); and
blending the first warped reference frame and the second warped reference frame to form the optical flow reference frame for inter prediction of blocks of the first frame (John Winder [0098]-[0099], [0264], [0281], [0284]: the two resulting candidate frames are combined or synthesized together to form a final interpolated frame to produce smooth blending of pixels from forward and backward-warped frames as in [0310]).

John Winder does not explicitly discloses determining an availability of a first reference frame for forward inter prediction of the first frame and a second reference frame for backward inter prediction of the first frame; 

However, the respective motion field and warping and blending of the reference images as discussed in John Winder above must be performed on available first and second reference frames, because reference frame that is not available cannot be used.
However, He discloses determining an availability of a first reference frame for forward inter prediction of the first frame and a second reference frame for backward inter prediction of the first frame; responsive to determining the availability of both the first reference frame and the second reference frame: generating a respective motion field for pixels of the first frame using the first reference frame and the second reference frame using optical flow estimation, and inter prediction (He [0025]: reference processing unit enable signaling on reference pictures already available to generate new reference picture. Hence, the system must know which reference pictures are available to user, hence an availability of the reference picture is determined; [0027]: advanced motion models and filtering mechanism are used to apply to each reference picture from a previous layer picture prior to using each reference picture for prediction of another picture, wherein the motion models can include optical flow methods as in [0060]-[0062]; [0054]: motion estimation can be used which use lowest resolution warped reference picture and an original source picture and higher resolution warped reference picture and original source picture, i.e. motion estimation using optical flow; [0069], [0072]-[0074]: motion estimation and then prediction can be performed).
John Winder and He are analogous art because they are from the same field of endeavor of imaging camera.
John Winder, and further incorporate determining an availability of a first reference frame for forward inter prediction of the first frame and a second reference frame for backward inter prediction of the first frame; responsive to determining the availability of both the first reference frame and the second reference frame: generating a respective motion field for pixels of the first frame using the first reference frame and the second reference frame using optical flow estimation, as taught by He, to improve coding efficiency and for more accurate prediction (He [0030], [0051], [0076]).

John Winder discloses wherein the optical flow reference frame has a comparable resolution as the first reference frame and the second reference frame (John Winder [0256]: the base pyramid level can have resolution comparable to the source frames).
Furthermore, Park discloses wherein the optical flow reference frame has a same resolution as the first reference frame and the second reference frame (Park [0024], [0016]: generating at least one image having lower resolution than an original image by decreasing the resolution of the original image. Extracting the feature points from reference image and tracking the points using optical flow technique. Performed tracking as stared for images having lowest resolution and finally performed for images having original resolution. Hence, performed optical flow for reference images at their original resolution or scale, so the generated optical flow image has original resolution which is same resolution as reference images).
John Winder and He and Park are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He, and further incorporate having wherein the optical flow reference frame has a same resolution as the first reference frame and the second reference frame, as taught by Park, for accurate matching between feature points of images (Park [0065]).

Regarding claim 11, John Winder and He and Park disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
John Winder does not explicitly disclose performing a prediction process using inter prediction for the first frame using the optical flow reference frame, the prediction process comprising one of: 
performing a motion search within the optical flow reference frame to generate a prediction block for a current block of the first frame; or 
using a motion vector decoded from an encoded bitstream to generate the prediction block using pixels of the optical flow reference frame.
Furthermore, He discloses performing a prediction process using inter prediction for the first frame using the optical flow reference frame, the prediction process comprising one of: 
 performing a motion search within the optical flow reference frame to generate a prediction block for a current block of the first frame; or using a motion vector decoded from an encoded bitstream to generate the prediction block using pixels of the optical flow reference frame (He [0044], [0090]: a prediction of region on a subsequent picture based on the region of present reference picture would be obtained by an average or weighted average of motion vectors estimated using each motion model; [0094]: prediction using motion vectors; [0027], [0061]: using optical flow for prediction).    
John Winder and He and Park are analogous art because they are from the same field of endeavor of imaging camera.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He and Park, and further incorporate performing a prediction process using inter prediction for the first frame using the optical flow reference frame and having prediction process comprising one of: performing a motion search within the optical flow reference frame to generate a prediction block for a current block of the first frame; or using a motion vector decoded from an encoded bitstream to generate the prediction block using pixels of the optical flow reference frame, as taught by He, to improve coding efficiency and for more accurate prediction (He [0030], [0051], [0076]).

Regarding claim 12, John Winder and He and Park disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
John Winder further discloses using the optical flow reference frame only for single reference inter prediction of blocks of the first frame (John Winder [0048]: in some instance, only one of the warped frame is used, hence optical flow reference frame for single reference prediction. It is also known in the art that single reference inter prediction can be performed).

Regarding claim 13, John Winder and He and Park disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
John Winder does not explicitly disclose wherein generating a respective motion field comprises: calculating an output of a Lagrangian function for respective pixels of the first frame using the first reference frame and the second reference frame.  {YB:00552173.DOCX } -30-  
Furthermore, He discloses calculating an output of a Lagrangian function for respective pixels of the first frame using the first reference frame and the second reference frame (He [0052]-[0053]: Lagrangian optimization for warping function).
John Winder and He and Park are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He and Park, and further incorporate calculating an output of a Lagrangian function for respective pixels of the first frame using the first reference frame and the second reference frame, as taught by He, to improve coding efficiency and for more accurate prediction (He [0030], [0051], [0076]).


Regarding claim 15, John Winder discloses an apparatus, comprising: 
a processor (John Winder [0051]: a processor) configured to carry out a method comprising: 
(John Winder [0098]: create motion vector field) by: 
initializing motion fields for pixels of the first frame in a first processing level for an optical flow estimation, the first processing level representing downscaled motion within the first frame and comprising one level of multiple levels (John Winder [0146], [0168], [0209]: initialize six affine parameters and initialize vectors at top level of pyramid); 
for each level and a final level of the multiple levels: warping the first reference frame to the first frame using the motion fields to form a first warped reference frame (John Winder [0042]-[0043]: in optical flow method, at a given pyramid level, warping consists of warping the past reference frame forward in time, and warping the future reference frame backward in time. Local motion is then estimated; [0098]-[0099], Fig. 4b: warping source video frame 417, 418 toward an intermediate time T1+delta T frame for the frame to be synthesized. The source reference frame T1 is warped forward); 
warping the second reference frame to the first frame using the motion fields to form a second warped reference frame (John Winder [0098]-[0099], Fig. 4b: warping source video frame 417, 418 toward an intermediate time T1+delta T frame for the frame to be synthesized. The source reference frame T2 is warped backward); 
estimating motion fields between the first warped reference frame and the second warped reference frame using the optical flow estimation (John Winder [0042], [0095]: local estimation at a pyramid level of warped frames, [0094]: motion field is used to form intermediate frame);
(John Winder [0163]: update the warping matrix; [0168], [0171], [0176], [0183]-[0186]: update affine parameters);
for a final level of the multiple levels: {YB:00552173.DOCX } -31-warping the first reference frame to the first frame using the updated motion fields to form a final first warped reference frame; warping the second reference frame to the first frame using the updated motion fields to form a final second warped reference frame; and blending the final first warped reference frame and the second warped reference frame to form the optical flow reference frame (John Winder [0098]-[0099], [0264], [0281], [0284]: the two resulting candidate frames are combined or synthesized together to form a final interpolated frame to produce smooth blending of pixels from forward and backward-warped frames as in [0310]).

Furthermore, He discloses updating the motion fields for pixels of the first frame using the motion fields between the first warped reference frame and the second warped reference frame; warping the first reference frame to the first frame using the updated motion fields to form a final first warped reference frame; warping the second reference frame to the first frame using the updated motion fields to form a final second warped reference frame (He [0054], [0066], [0126]: refining motion parameters);  
performing an inter prediction process of at least one block of the first frame using the optical flow reference frame (He [0005]: predicting other views/layers using certain views/layers; [0027]: advanced motion models and filtering mechanism are used to apply to each reference picture from a previous layer picture prior to using each reference picture for prediction of another picture, wherein the motion models can include optical flow methods as in [0060]-[0062]; [0054]: motion estimation can be used which use lowest resolution warped reference picture and an original source picture and higher resolution warped reference picture and original source picture, i.e. motion estimation using optical flow; [0069], [0072]-[0074]: motion estimation and then prediction can be performed).
John Winder and He are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder, and further incorporate updating the motion fields for pixels of the first frame using the motion fields between the first warped reference frame and the second warped reference frame, and performing an inter prediction process of at least one block of the first frame using the optical flow reference frame, as taught by He, to improve coding efficiency and for more accurate prediction (He [0030], [0051], [0076]).

John Winder discloses wherein the optical flow reference frame has a comparable resolution as the first reference frame and the second reference frame (John Winder [0256]: the base pyramid level can have resolution comparable to the source frames).
Furthermore, Park discloses wherein the optical flow reference frame has a same resolution as the first reference frame and the second reference frame (Park [0024], [0016]: generating at least one image having lower resolution than an original image by decreasing the resolution of the original image. Extracting the feature points from reference image and tracking the points using optical flow technique. Performed tracking as stared for images having lowest resolution and finally performed for images having original resolution. Hence, performed optical flow for reference images at their original resolution or scale, so the generated optical flow image has original resolution which is same resolution as reference images).
John Winder and He and Park are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He, and further incorporate having wherein the optical flow reference frame has a same resolution as the first reference frame and the second reference frame, as taught by Park, for accurate matching between feature points of images (Park [0065]).


Regarding claim 16, John Winder and He and Park disclose all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim.
John Winder does not explicitly disclose wherein the optical flow estimation uses a Lagrangian function for respective pixels of a frame.  
However, He discloses wherein the optical flow estimation uses a Lagrangian function for respective pixels of a frame (He [0048], [0052], [0055], [0078]: Lagrangian optimization; [0022], [0034]: warping operation for motion estimation).  
John Winder and He and Park are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He and Park, and further incorporate having the optical flow estimation uses a Lagrangian He, to improve coding efficiency and for more accurate prediction (He [0030], [0051], [0076]).


Regarding claim 17, John Winder and He and Park disclose all the limitations of claim 16, and are analyzed as previously discussed with respect to that claim.
John Winder discloses warping the first reference frame, warping the second reference frame, estimate the motion field, performing an additional iteration of warping the first reference frame, warping the second reference frame, estimating the motion fields (John Winder [0200]: Starting at the lowest-resolution pyramid level, the process is repeated up to the highest resolution pyramid level).
John Winder does not explicitly disclose for each level of the multiple levels: initializing a Lagrangian parameter in the Lagrangian function to a maximum value for a first iteration of warping the first reference frame, warping the second reference frame, estimating the motion fields, and updating the motion fields; and performing an additional iteration of warping the first reference frame, warping the second reference frame, estimating the motion fields, and updating  the motion fields using increasingly smaller values of a set of possible values for the Lagrangian parameter.  
However, He discloses for each level of the multiple levels: initializing a Lagrangian parameter in the Lagrangian function to a maximum value for a first iteration of warping the first reference frame, warping the second reference frame, estimating the motion fields, and updating the motion fields (He [0080]: set maximum value for RD cost); and performing an additional iteration of warping the first reference frame, warping the second reference frame, estimating the (He [0052], [0055], [0078]: different Lagrangian multipliers can be selected hence updated, [0066]: perform iterations and warping for refined values).  
John Winder and He and Park are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He and Szeliski, and further incorporate for each level of the multiple levels: initializing a Lagrangian parameter in the Lagrangian function to a maximum value for a first iteration of warping the first reference frame, warping the second reference frame, estimating the motion fields, and updating the motion fields; and performing an additional iteration of warping the first reference frame, warping the second reference frame, estimating the motion fields, and estimating the motion fields using increasingly smaller values of a set of possible values for the Lagrangian parameter, as taught by He, to improve coding efficiency and for more accurate prediction (He [0030], [0051], [0076]).


Regarding claim 18, John Winder and He and Park disclose all the limitations of claim 17, and are analyzed as previously discussed with respect to that claim.
John Winder discloses wherein estimating the motion fields comprises: calculating derivatives of pixel values of the first warped reference frame and the second warped reference frame with respect to a horizontal axis, a vertical axis, and time; downscaling the derivatives (John Winder [0140], [0158]-[0159], [0168], [0172]-[0173]: spatial and temporal derivatives at a pyramid level; [0176]-[0180]: for iterations of each pyramid level, down-weight derivatives over the time and x and y; [0183], [0048]: affine update the parameters on each iteration to update the warping matrix W; [0125]-[0126]: down-sampling in Laplacian pyramid)
John Winder does not explicitly disclose solving linear equations representing the Lagrangian function using the derivatives.
However, He discloses wherein estimating the motion fields comprises: calculating derivatives of pixel values of the first warped reference frame and the second warped reference frame with respect to a horizontal axis, a vertical axis, and time; solving linear equations representing the Lagrangian function using the derivatives (He [0061], [0122]: derivation of translational parameters; [0052]-[0053]: Lagrangian linear equation; [0061]-[0122]: derivation of translational parameters are used). 
John Winder and He and Park and John Winder are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He and Park, and further incorporate calculating derivatives of pixel values of the first warped reference frame and the second warped reference frame with respect to a horizontal axis, a vertical axis, and time; downscaling the derivatives responsive to the level being different from the final level, as taught by John Winder, to improve quality and frame rate (John Winder [0007]).


Regarding claim 20, John Winder and He and Park disclose all the limitations of claim 15, and are analyzed as previously discussed with respect to that claim.
John Winder discloses wherein the processor forms a decoder (John Winder [0063]-[0065]: video decoder).


Regarding claim 21, John Winder and He and Park disclose all the limitations of claim 10, and are analyzed as previously discussed with respect to that claim.
He discloses wherein the method further comprises: performing a compound reference inter prediction process for a first block of the first frame using combinations of reference frames other than the optical flow reference frame (He [0005]: predicting other views/layers using certain views/layers. It is also well known in the art that bidirectional inter prediction can be performed using multiple reference frames); and 
performing a single reference inter prediction process for the first block of the first frame using the optical flow reference frame (He [0027], [0061]: using optical flow for prediction; [0027]: advanced motion models and filtering mechanism are used to apply to each reference picture from a previous layer picture prior to using each reference picture for prediction of another picture, wherein the motion models can include optical flow methods as in [0060]-[0062]. It is also known in the art that single reference inter prediction can be performed using a single reference frame).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder He and Park, and further incorporate performing a compound reference inter prediction process for a first block of the first frame using combinations of reference frames other than the optical flow reference frame, and performing a single reference inter prediction process for the first block of the first frame using the optical flow reference frame, as taught by He, to improve coding efficiency and for more accurate prediction (He [0030], [0051], [0076]).

Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over John Winder et al. (U.S. 2004/0252759) hereinafter John Winder, in view of He et al. (U.S. 2013/0121416), hereinafter He, in view of Park et al. (U.S. 2012/0237114) hereinafter Park, further in view of Hannuksela (U.S. 2015/0078456) .
Regarding claim 2, John Winder and He and Park disclose all the limitations of claim 1, and are analyzed as previously discussed with respect to that claim.
John Winder does not explicitly disclose wherein generating the optical flow reference frame comprises: performing the optical flow estimation by minimizing Lagrangian function for respective pixels of the first frame.
However, John Winder further discloses wherein generating the optical flow reference frame comprises: performing the optical flow estimation by minimizing function for respective pixels of the first frame (John Winder [0144], [0150], [0157], [0170], [0242]: minimize difference errors between frames).  
He discloses minimizing a Lagrangian function for respective pixels of the first frame (He [0052]: Lagrangian optimization function).
Furthermore, Hannuksela discloses minimizing a Lagrangian function for respective pixels of the first frame (Hannuksela [0467]: minimize Lagrangian function for pixels).
John Winder and He and Park and Hannuksela are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He and Park, and further incorporate minimizing a Lagrangian function for respective pixels of the first frame, as taught by He and Hannuksela, to improve coding efficiency (He [0051], [0076]) and for desired coding mode for coding efficiency (Hannuksela [0004], [0467]).

Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over John Winder et al. (U.S. 2004/0252759) hereinafter John Winder, in view of He et al. (U.S. 2013/0121416), hereinafter He, in view of Park et al. (U.S. 2012/0237114) hereinafter Park, in view of Wu et al. (U.S. 2015/0339806) hereinafter Wu, further in view of Yukitake et al. (U.S. RE39,279 E) hereinafter Yukitake.
Regarding claim 4, John Winder and He and Park disclose all the limitations of claim 3, and are analyzed as previously discussed with respect to that claim.
John Winder does not explicitly disclose wherein blending the first warped reference frame and the second warped reference frame comprises: combining co-located pixel values of the first warped reference frame and the second warped reference frame by scaling the co-located pixel values using distances between the first reference frame and the second reference frame and between the current frame and each of the first reference frame and the second reference frame. {YB:00552173.DOCX } -28- warped reference frame by scaling the co-located pixel values using distances between the first reference frame and the second reference frame and between the current frame and each of the first reference frame and the second reference frame. 
Furthermore, Yukitake discloses blending the first warped reference frame and the second warped reference frame comprises: combining co-located pixel values of the first warped (Yukitake Claim 3, Col. 5, lines 15-50): calculating pixels values in accordance with a weighted average using distance from pixels of the reference image R1 and reference image R2). {YB:00552173.DOCX } -28- warped reference frame by scaling the co-located pixel values using distances between the first reference frame and the second reference frame and between the current frame and each of the first reference frame and the second reference frame. 
Wu discloses blending the first warped reference frame and the second warped reference frame comprises: combining co-located pixel values of the first warped reference frame and the second warped reference frame by scaling the co-located pixel values using distances between the current frame and each of the first reference frame and the second reference frame (Wu [0053]: a weight of pixel is determined by a distance between a current image block and its reference image block).
John Winder and He and Park and Wu and Yukitake are analogous art because they are from the same field of endeavor of imaging camera.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by John Winder and He and Park, and further incorporate combining co-located pixel values of the first warped reference frame and the second warped reference frame by scaling the co-located pixel values using distances between the first reference frame and the second reference frame and between the current frame and each of the first reference frame and the second reference frame, as taught by Wu and Yukitake, for accurate motion estimation and reserve detail features of an image (Wu [0018], Yukitake Col. 3, line 30).




Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior arts of record, taken individually or in combination fail to explicitly teach or render obvious within the context of the respective claim 14 the limitations: 

“wherein calculating the output of the Lagrangian function comprises: 
calculating a first set of motion fields for the pixels of the current frame using a first value for a Lagrangian parameter; and 
using the first set of motion fields as input to the Lagrangian function using a second value for the Lagrangian parameter to calculate a refined set of motion fields for the pixels of the current frame, wherein the second value for the Lagrangian parameter is smaller than the first value for the Lagrangian parameter, and the first warped reference frame and the second warped reference are warped using the refined set of motion fields.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al (U.S 2020/0029071 A1) discloses inter-picture prediction using optical flow as in [0061], [0132], [0138].                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486